Exhibit A Offer To Purchase Eligible Stock Options March 31, 2009, as amended April 21, 2009 The Offer And The Associated Withdrawal Rights Expire On May 1, 2009 At 12:00 Midnight, Eastern Daylight Time, Unless The Offer Is Extended PLX Technology, Inc. (the “Company,” “we” or “us”) is offering, for compensatory purposes, to purchase from eligible employees certain outstanding stock options to purchase shares of the Company’s common stock, $0.001 par value (“Common Stock”) for a cash payment, payable as described in the materials that follow (the “Offer”). Please carefully review this document, as well as the special issues applicable to your country of residence set forth on Schedule B, if you are not a U.S. resident. The stock options subject to the Offer (each, an “Eligible Option,” and collectively, “Eligible Options”) are vested and unvested stock options to purchase Common Stock that: ·have an exercise price of at least $5.50 per share; ·were granted under the PLX 2008 Equity Incentive Plan, 1999 Stock Incentive Plan, and 1998 Stock Incentive Plan (the “Incentive Plans”); ·are outstanding on March 31, 2009 and at the expiration time of the Offer; and ·are held by Eligible Optionees (as defined below). Eligible individuals are those full- and part-time employees (including officers) and directors of the Company and its subsidiaries as of March 31, 2009, who continue to be employees through the expiration date of the Offer on May 1, 2009, or a later date if the Offer is extended (each, an “Eligible Optionee,” and collectively, “Eligible Optionees”). The cash amount that we are offering to pay for each Eligible Option that is tendered to us pursuant to the Offer is based on the Black-Scholes valuation of each Eligible Option, subject to a minimum of $0.05 per share, and ranges from $0.05 to $1.42 per underlying option, which is further described in SectionIII.2 (beginning on page11). Eligible Optionees will receive a cash payment equal to the full amount of his or her consideration, subject to tax withholding, on May 15, 2009 which is the first administratively practicable payroll date for U.S. employees following the expiration date of the Offer. Non-U.S. employees eligible for payments under the Offer will be paid on the same date. We are making the Offer on the terms and subject to the conditions stated in this Offer to Purchase. You have no obligation to tender your Eligible Options unless you wish to participate in the Offer. Tendering your Eligible Options means presenting them to the Company for purchase on the terms of the Offer. If you hold different grants of Eligible Options, you may choose to tender some, all or none of such Eligible Options.However, if you choose to tender Eligible Options from a particular grant (e.g., options to acquire Common Stock with an exercise price of $9.00 per share and expiring on December 31, 2009), you must choose to tender either the entire grant or the entire unvested portion of the grant.If you choose not to tender your Eligible Options, you will keep such Eligible Options with their current terms and conditions. 1 IMPORTANT—STEPS YOU MUST TAKE TO PARTICIPATE If you would like to accept the Offer, you must complete a paper election form and return it to Vikki La at the Company via hand delivery, email at vla@plxtech.com or facsimile at 408-328-3598. To obtain a paper election form, please contact Vikki La at vla@plxtech.com or Arthur Whipple at awhipple@plxtech.com. Your election must be received by the Company by 12:00 Midnight, EasternDaylight Time, on May 1, 2009 (or a later time and date that we will specify if we extend the Offer period).If we do not receive your election by the expiration time of the Offer, you will be deemed to have rejected the Offer. All questions about the Incentive Plans or the Offer, or requests for assistance or for additional copies of any offering materials, should be made by email to Vikki La at vla@plxtech.com or to Arthur Whipple at awhipple@plxtech.com. Although the Company’s Board of Directors has approved the Offer, neither the Company nor its Board of Directors makes any recommendation to you as to whether you should tender your Eligible Options. Participating in the Offer involves risks. See SectionII (beginning on page11). Our Common Stock is listed on the NASDAQ Global Market under the symbol “PLXT.”On March 27, 2009, the closing price of our Common Stock as reported on the NASDAQ Global Market was $2.57 per share. You should obtain current market prices for our Common Stock before you decide whether to tender your Eligible Options. As of March 31, 2009, options to purchase up to 5,309,602 shares of our Common Stock were issued and outstanding under all of our stock option plans. Of these outstanding stock options, Eligible Options to purchase up to 3,262,809 shares of our Common Stock were outstanding and held by Eligible Optionees. We may, at our discretion, take any actions necessary for us to make the Offer to Eligible Optionees in any jurisdiction. Nothing in this document shall be construed to give any person the right to continue as our employee or to affect our right to terminate the employment at any time with or without cause to the extent permitted under law (subject to the terms of any employment or other agreement). Nothing in this document should be considered a contract or guarantee of wages or compensation. We have not authorized any person to make any recommendation on our behalf as to whether you should tender your Eligible Options in the Offer. We have not authorized anyone to give you any information or to make any representation in connection with the Offer other than the information and representations contained in this Offer to Purchase and all related documents included as part of the Tender Offer Statement on Schedule TO filed with the United States Securities and Exchange Commission (the “SEC”) on March 31, 2009. This Offer to Purchase has not been approved or disapproved by the SEC or any state securities commission, nor has the SEC or any state securities commission passed upon the fairness or merits of the Offer or upon the accuracy or adequacy of the information contained in this Offer to Purchase. Any representation to the contrary is a criminal offense. 2 TABLE OF CONTENTS I. SUMMARY OF TERMS II. RISKS OF PARTICIPATING IN THE OFFER III. THE OFFER 1. General; Eligibility; Offer Expiration Time 2. Valuation of Eligible Options; Total Payment 3. Purpose 4. Procedures for Tendering Eligible Options 5. Withdrawal Rights 6. Acceptance of and Payment for Eligible Options 7. Extension of Offer; Termination; Amendment 8. Material U.S. Federal Income Tax Consequences 9. Conditions to Completion of the Offer 10. Price Range of Common Stock Underlying Eligible Options 11. Interests of Directors and Officers; Transactions and Arrangements Concerning Eligible Options 12. Status of Eligible Options Acquired by Us in the Offer; Accounting Consequences of the Offer 13. Legal Matters; Regulatory Approvals 14. Fees and Expenses 15. Source and Amount of Consideration 16. Information Concerning PLX Technology, Inc. 17. Corporate Plans, Proposals and Negotiations 18. Additional Information 3 19. Miscellaneous; Forward-Looking Statements SCHEDULE A: Information Concerning our Directors and Executive Officers SCHEDULE B: Guide to Issues in Non-U.S. Jurisdictions 4 I.
